Title: From George Washington to Brigadier General John Paterson, 20 November 1777
From: Washington, George
To: Paterson, John



Sir
Head Quarters [Whitemarsh, Pa.] 20th November 1777.

I yesterday wrote you a Letter with conditional directions relative to your march: Upon receipt of this, you will proceed by the way of Coryels Ferry and join this army as expeditiously as possible. I am Sir Your most obedt Servt.
If in consequence of the order given yesterday you should have filed off towards Trenton—you may continue that Rout but in that case you will dispatch a Messenger to give me notice of it—I shall probably be found at the Crooked Billet.
